DETAILED ACTION
Claims 1 - 20 are presented for examination. 
Specification
The title of the invention is objected for not being descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-10, 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al. (US Pub. 20140172467 A1).
	For claims 1, 9, and 17, He discloses a system comprising one or more computers and one or more storage devices on which are stored instructions that are operable, when executed by the one or more computers [0066], to cause the one or more computers to perform operations comprising: 
	receiving data from a sensor (218) of a monitoring system that is configured to monitor a property (step 306) [0026, 0034]; 
	determining, based on the data received from the sensor, that a user located at the property exhibits symptoms of an impairment (step 308) [0047-49]; 
	determining that an event likely occurred at the property (Step 424, determine location of the impairment) [0036, 0026]; 
	determining a monitoring system action to perform in response to the event (Step 312) [0052, 0058]; 
	modifying, based on determining that the user located at the property exhibits symptoms of the impairment, the monitoring system action (system enters to alert mode after detecting impairment) [0052, 0058, 0064]; and 
	performing the modified monitoring system action (displaying and/or outputting alert or new insurance rate) [0052, 0058, 0064].

	For claims 2, 10, and 18, He discloses determining that the user located at the property exhibits symptoms of the impairment comprises: 
	analyzing the data received from the sensor (step 306) [0026, 0034]; and 
	comparing the analyzed data to data corresponding to known impairments (404/410/416 or 506/512/518/524) [0035, 0041].

	For claims 4 and 12, He discloses updating an impairment profile corresponding to the user based on determining that the user located at the property exhibits symptoms of the impairment (logging impairment information to the user’s account) [0046, 0034, 0063].

	For claims 5 and 13, He discloses modifying the monitoring system action comprises: 
	accessing the impairment profile corresponding to the user (step 1504) [0064]; and 
	modifying the monitoring system action based on the impairment profile (1508) [0064].

	For claims 6 and 14, He discloses modifying the monitoring system action comprises: 
	obtaining a first alert method corresponding to the monitoring system action to perform in response to the event, 
	wherein the first alert method is configured to be perceived by a first human sense (602, 604, 606, 608, blink rate, head nod, or scanning frequency, etc) [0048]; 
	determining the impairment of the user affects the first human sense (612) [0048]; 
	determining a second alert method that is configured to be perceived by a second human sense (702, 704, 706, 708, mirror check, or lookaway, etc) [0049], 
	wherein the first human sense and the second human sense are not identical (first human sense is different than second human sense) [0048-49]; and 	
	modifying the monitoring system action to include the second alert method [0052, 0058, 0064].

	For claims 7, 15, and 19, He discloses wherein modifying the monitoring system action comprises: generating a hierarchy of monitoring system actions, wherein the hierarchy of the monitoring system actions is based on one or more values each representing a likelihood of a given monitoring system action of the monitoring system actions being perceived by the user that exhibits symptoms of the impairment (1602, 1604, 1606,  primary, secondary impairment indicators based on the weighting factors) [0063]; and 
	based on the hierarchy of the monitoring system actions, modifying the monitoring system action (Figs.5-7 and 16) [0063-64].

	For claims 8, 16, and 20, He discloses generating the hierarchy of the monitoring system actions comprises: 
	determining a status for one or more connected components of the monitoring system, wherein the one or more connected components are used to implement one or more monitoring system actions (Figs.5-7 and 16, connected components of the monitoring system) [0063-64]; and 
	based on the status of the one or more connected components, generating the hierarchy of the monitoring system actions (Figs.5-7 and 16) [0063-64].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US Pub. 20140172467 A1) in view of Kim (US Pub. 20200039068 A1).
	For claims 3 and 11, He discloses all limitation this claim depends on.
But He doesn’t explicitly teach the following limitation taught by Kim.
	Kim discloses determining that the user located at the property exhibits symptoms of the impairment comprises: 
	providing the data received from the sensor to a machine learning model [0383-388]; and 
	determining that the user located at the property exhibits symptoms of the impairment based on output of the machine learning model [0383-388].
	Since, all are analogous arts addressing information collection in a monitoring system; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art would have been motivated to combine the teachings of 
He and Kim to ensure critical information can be effectively and sufficiently processed by artificial intelligence, thus, improving critical response time and reaction time for an emergency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180366029 A1 - The method involves accessing video data from an agent device, where the video data includes images of an environment in which a client device is located. Sensor data stored by the agent device is accessed, where the sensor data includes location data indicating a location of a client device. Video content is provided for display based on the video data, where the video content is displayed in a first region of an agent interface and the video content provides a live view of the environment from a perspective of the client device. A map object is provided for display based on the location data, where the map object is displayed in a second region of the agent interface and the map object includes a map associated with the environment and a location indicator providing a location of a client device on the map.

US 20190209022 A1 - A wearable electronic device, a system and methods of monitoring with a wearable electronic device. The device includes a hybrid wireless communication module with wireless communication sub-modules to selectively acquire location data from both indoor and outdoor sources, as well as a wireless communication sub-module to selectively transmit an LPWAN signal to provide location information based on the acquired data. The device may also include one or more sensors to collect one or more of environmental data, activity data and physiological data. The device may transmit some or all of its acquired data to a larger system, including a cloud-based server to, in addition to providing location-based data, be used as a part of a predictive health care protocol to correlate changes in acquired data to salient indicators of the health of a wearer of the device. In one form, the predictive health care protocol uses a machine learning model.

US 20190336046 A1 - A method of identifying a behavior direction recognition based service requester includes a plurality of intelligent robot devices arranged in the airport and a server controlling movement of one or more intelligent robot devices of the plurality of intelligent robot devices. The intelligent robot includes a communication unit transmitting movement information of an airport user moving in the airport from the server, and a processor configured to receive the movement information of the airport user from the communication unit, learn movement of the airport user, recognize a wandering state of the airport user based on the learned movement of the airport user, and move to the airport user based on a result of the recognition.
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642